OPINION — AG — WHERE A SIGNED COPIES OF A INITIATIVE PETITIONS ARE TO BE FILED PURSUANT TO 34 O.S. 1973 Supp., 8 [34-8] AND THE 90TH DAY FOR THE FILING OF SUCH PETITIONS FALLS ON A WEEKEND OR HOLIDAY, PURSUANT TO 12 O.S. 1971 82 [12-82], AND 25 O.S. 1972 Supp., 82.1 [25-82.1] AND 25 O.S. 1972 Supp., 82.2 [25-82.2], THE PETITIONS MAY BE FILED IN THE OFFICE OF THE SECRETARY OF STATE ON THE NEXT SUCCEEDING DAY THAT SAID OFFICE IS OPEN FOR THE TRANSACTION OF BUSINESS. CITE: OPINION NO. OCTOBER 9, 1959 — CHRISTIAN, 34 O.S 1973 Supp., 8 [34-8] (MIKE D. MARTIN)